            Case 3:18-cr-00527-WHA Document 14 Filed 10/29/18 Page 1 of 1




                                       United States District Court
                                      NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION


United States of America,                                 Case No. CR


                  Plaintiff,                              STIPULATED ORDER EXCLUDING TIME
                     V.                                   UNDER THE SPEEDY f&JlfACfr Q
•y/amd-s
                                                                                     OCT 29 2018
                Defendant.

For the reasons stated by the parti    on.the record on Qo^- ^          2018,Te^(¥ouS%?'^^
under the Speedy Trial Act from                    2018 to MrJT^                 2018 and finds that the
ends ofjustice served by the continuance outweigh the best interest of the public and the defendant in a
speedytrial. See 18U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this continuance on
the following factor(s):

       Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
       See 18 U.S.C. §3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [checkapplicable reasons]           the number of
       defendants,          the nature of the prosecution, or       the existence of novel questions of fact
       or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
       itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
       counsel's other scheduled case commitments, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonablydeny the defendant the reasonable time
       necessary for effective preparation, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

        IT IS SO ORDERED.

DATED;      ^
                                                          JOSEPH C. SPERO
                                                           ^hiefMagistrate Judge


STIPULATED:
                  Attorney for Defendant                   Ass^tant United States Attorney
